EXHIBIT 2.21 (Form of Canadian Warrant issued in connection with November 2009 private placement) LORUS THERAPEUTICS INC. (the “Corporation”) WARRANTNO. W-1 PURCHASE WARRANT ENTITLING THE HOLDER TO PURCHASECOMMON SHARES THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN ISSUED PURSUANT TO A PROSPECTUS UNDER ANY SECURITIES LEGISLATION OF ANY PROVINCE OR TERRITORY OF CANADA.THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED BY THE ACT, THE CORPORATION’S ARTICLES AND THE APPLICABLE CANADIAN SECURITIES LAWS PURSUANT TO A REGISTRATION OR PROSPECTUS FILING THEREUNDER OR EXEMPTIONS FROM SUCH REGISTRATION AND PROSPECTUS REQUIREMENTS.THE HOLDER SHOULD BE AWARE THAT IT MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF HOLDER’S COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE CANADIAN SECURITIES LAWS.THE SECURITIES REPRESENTED BY THIS WARRANT ARE LISTED ON THE TORONTO STOCK EXCHANGE.
